DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 24 August 2021, the specification and claims were amended. Based on these amendments and the terminal disclaimer filed on 24 August 2021, the references listed in paragraph 14 of the Applicant’s specification are now properly incorporated by reference, the objections to the specification and claims set forth in the previous office action have been withdrawn, the claim rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn, and the double patenting rejection has been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 should be rephrased to make it clearer that the first cured outer layer, rather than the chopped glass fibers, has the surface finish defined by a Diffracto analysis D number of less than 100.
In line 5 of claim 1, the word “with” should be deleted.
In line 9 of claim 1, “the glass fibers” should be replaced with “the glass fibers of the second cured inner layer” to make it clearer that “the glass fibers” does not refer to “the chopped glass fibers” of the first cured outer layer.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the glass fibers having a sizing composition thereon containing an epoxy resin emulsion”. There is no support for this in the original disclosure. Paragraph 7 of the Applicant’s specification discusses a sizing composition containing an epoxy resin emulsion, but this is a prior art sizing composition, and there is nothing in the specification to indicate that the sizing composition is used in connection with the present invention. Each of claims 2-5, 7-12, and 14 is rejected based on its dependency from claim 1.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the mold platen” in line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 1 will be interpreted as reciting “a mold platen” rather than “the mold platen”.
The term “high gloss” in claim 1 is a relative term which renders the claim indefinite. The term “high gloss” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the Applicant’s specification provides a definition for “automotive exterior panel high gloss” (see paragraph 18), there is no definition for “high gloss”. It is unclear what level of glossiness is required for a surface to be considered “high gloss”. For purposes of examination, claim 1 will be interpreted as reciting “an automotive exterior panel high gloss” rather than “a high gloss”. 
Claims 2-5, 7-12, and 14 are rejected based on their dependency from claim 1.
Claim 10 recites that the first cured outer layer forms “an outer skin layer surface of a vehicle exterior panel”. Claim 11, which depends from claim 10, recites that “the outer skin layer surface has an automotive exterior panel high gloss”. Claim 10 depends from claim 1, which recites “a paint coating having a high gloss adhered to a surface of the first cured outer layer”. It is unclear whether the outer skin layer surface of claims 10 and 11 is distinct from the painted surface of claim 1. For purposes of examination, and given the discussion in paragraphs 18 and 33 of the Applicant’s specification, the outer skin layer surface will be interpreted as being the same as the painted surface, with the paint coating providing the automotive exterior panel high gloss. Claim 12 is rejected based on its dependency from claim 10.
Claim 14 depends from claim 13. However, claim 13 has been canceled, making the scope of claim 14 unclear. For purposes of examination, claim 14 will be interpreted as depending from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites that the second cured inner layer is “devoid of glass fiber”. Claim 2 depends from claim 1, which recites that the second cured inner layer has “a predominant fiber filler of chopped carbon fibers with glass fibers” (emphasis added). Since claim 1 requires glass fibers in the second cured inner layer and claim 2 recites that the second cured inner layer is devoid of glass fibers, claim 2 fails to include all the limitations of claim 1. For purposes of examination, claim 2 will be interpreted as reciting that the second cured inner layer contains glass fiber.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over World Patent Application Publication No. WO 2014/210310 (“Guha 1”) in view of U.S. Patent Application Publication No. 2010/0204360 (“Beach”), U.S. Patent No. 7,655,297 (“Guha 2”), cited in an IDS, and U.S. Patent No. 7,465,764 (“Adzima”), cited in an IDS.
Regarding claim 1, Guha 1 discloses a vehicle component (see claim 1, paragraph 22, and Figures 1A-C) comprising:
a first cured outer layer of SMC or BMC molding composition having a predominant fiber filler of chopped glass fibers (see claims 1, 9, and 11, paragraphs 14, 15, and 22, and Figures 1A-C; paragraph 15 states that the outer layer is an SMC formulation containing glass fiber as embodied in Guha 2) having a surface finish defined by a Diffracto analysis D number of less than 100 when the mold platen has a Diffracto analysis D number of 25 (see column 2, lines 7-36, of Guha 2; since paragraph 15 of Guha 1 indicates that the outer layer uses a formulation based on Guha 2, the outer layer must have the same properties as disclosed in Guha 2; see MPEP 2112.01(II));
a second cured inner layer of molding composition having a predominant fiber filler of chopped carbon fibers (see claims 1, 10, and 11, paragraph 22, and Figures 1A-C of Guha 1) with glass fibers (see paragraph 15, which states that a given layer can include both carbon fibers and glass fibers so long as the loading of other type of fibers is limited such that glass fibers are predominantly present in the first layer and carbon fibers are predominantly present in the second layer, with predominant meaning more 
a bonding agent with elongation properties configured to accommodate the differential coefficients of linear thermal expansion between said first cured outer layer and said second cured inner layer (see claim 1 and paragraph 21 of Guha 1); and
a paint coating having a high gloss adhered to a surface of the first cured outer layer (see paragraph 22 of Guha 1).
Guha 1 does not disclose that the molding composition of the first cured outer layer has hollow glass microspheres.
Beach is directed to a molding composition that is well suited for the production of molded composite articles, such as vehicle components, having a “class A” finish. See paragraph 31. The molding composition includes hollow glass microspheroids. See paragraph 5. The molding composition also includes chopped glass as a fiber filler. See paragraph 26. The inclusion of the hollow glass microspheroids reduces the density of the resulting product. See paragraphs 3 and 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hollow glass microspheres in the molding composition of the first cured outer layer of Guha 1 to reduce the density of this layer while still providing a “class A” finish, as taught by Beach. Note that the molding compositions of Beach and the outer layer of Guha 1 both contain chopped glass fiber 
With respect to the claimed silane surface activating agent, Beach discloses an alkoxysilane surface activating agent that covalently bonds the glass microspheroids to the surrounding SMC or BMC “class A” matrix. This provides improved physical properties for the resulting article. See paragraphs 13-16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the alkoxysilane surface activating agent of Beach in the component of Guha 1 when the glass microspheroids were added to improve the physical properties of the component, as taught by Beach (see paragraphs 13-16). Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
With respect to the claimed sizing composition, Adzima discloses sizing compositions for glass fibers. The sizing compositions include an epoxy resin emulsion. See column 1, lines 7-13, and column 3, lines 3-22. Use of the sizing compositions provides a number of benefits. See column 2, lines 54-67, and column 3, lines 40-57.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sizing composition from Adzima with the glass fibers of Guha 1 to provide the benefits disclosed by Adzima (see column 2, lines 54-67, and column 3, lines 40-57). Further, this would represent a combination of 

Regarding claim 2, modified Guha 1 discloses wherein said second cured inner layer is devoid of glass fiber (see claim 2 and paragraph 13 of Guha 1). However, please note that, as discussed above in the corresponding rejection under 35 U.S.C. 112, the language of claim 2 conflicts with the language of claim 1, and claim 2 is being interpreted as reciting that the second cured inner layer contains glass fiber. This feature is taught by Guha 1. See the rejection of claim 1 under 35 U.S.C. 103.

Regarding claim 3, modified Guha 1 discloses wherein said bonding agent is operative from -40 to 205°C (see claim 3 and paragraph 21 of Guha 1).

Regarding claim 4, modified Guha 1 discloses wherein said bonding agent is an elastomeric adhesive (see claim 4 and paragraph 21 of Guha 1).

Regarding claim 5, modified Guha 1 discloses a bonding flange of between 2.54-3.81 cm (see claim 5 and paragraph 21 of Guha 1).

Regarding claim 7, modified Guha 1 discloses at least one additional layer of: a third cured layer of a molding composition having a predominant fiber filler of chopped glass fibers and a fourth cured layer of molding composition having a predominant fiber filler of chopped carbon fiber; and a second layer of bonding agent joining said at least 

Regarding claim 8, modified Guha 1 discloses wherein at least one of said first cured outer layer or said second cured inner layer comprises a minority percentage by total fiber weight of a natural fiber (see claim 8 and paragraph 15 of Guha 1).

Regarding claim 9, modified Guha 1 discloses wherein said first cured outer layer defines a vehicle exterior panel surface (see claims 9 and 11, paragraph 22, and Figures 1A-C and 2 of Guha 1).

Regarding claim 10, modified Guha 1 discloses wherein said first cured outer layer forms an outer skin layer surface of a vehicle exterior panel and said second cured inner layer forms an interior layer of the vehicle exterior panel (see claim 11, paragraphs 13 and 22, and Figures 1A-C and 2 of Guha 1).

Regarding claim 11, modified Guha 1 discloses wherein the outer skin layer surface has an automotive exterior panel high gloss (see claim 12 and paragraphs 13, 15, and 22 of Guha 1).

Regarding claim 12, modified Guha 1 discloses wherein said interior layer has an inner layer thickness and said first cured outer layer has an outer skin thickness and 

Regarding claim 14, modified Guha 1 discloses wherein said first cured outer layer is substantially devoid of chopped carbon fiber (see claim 15 and paragraph 13 of Guha 1).

Response to Arguments
The Applicant's arguments filed 24 August 2021 have been fully considered, but they are not persuasive.
The Applicant argues that Beach discloses a linear shrinkage of ±0.06% and that this shrinkage is too large to provide a Diffracto analysis D number of less than 100, as now required by claim 1.
Regardless of whether this is accurate, the relevant question is what the linear shrinkage would be when Guha 1 is modified by Beach and Adzima (with Guha 2 providing supporting evidence). The linear shrinkage in Beach would not necessarily be the same as that in modified Guha 1 unless adding the glass microspheroids from Beach to Guha 1 would result in the composition of modified Guha 1 being identical to that of Beach.
The Applicant also argues that the addition of glass microspheres to the outer layer of Guha 1 moves the CLTE of the outer and inner layers further part, which would result in unacceptable bond line read through in the outer layer.

The Applicant argues that the outer “class A” surface of Beach cannot accept paint without flaking without the use of a silane coupling agent and that claim 1 now requires a paint coating having a high gloss adhered to the outer layer.
Notably, claim 1 now also requires a silane coupling agent, and this feature has been added to Guha 1 based on Beach. See the rejection of claim 1 under 35 U.S.C. 103. Accordingly, no flaking should occur.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/John J DeRusso/Examiner, Art Unit 1744                    

/MARC C HOWELL/Primary Examiner, Art Unit 1774